DETAILED ACTION
	This action is responsive to the claims filed on May 29th, 2021. Claims 1-6 and 9-17 are pending in the application.
Response to Amendment
The amendment to claim 13 filed on May 29th, 2021 is sufficient to overcome the rejections under 112(a) and (b) from the previous office action. The newly added Claim 17 is accepted. 
Response to Arguments
	With regards to applicant’s arguments against the rejection of Claim 1, Examiner disagrees with applicant’s differentiation between the term altitude and height. Examiner asserts that two or more objects having the same altitude still constrains their relative location, regardless of the relative starting point at which the altitude is measured. For example if two pipes are stated as being both at an altitude of 280 meters from sea level, a person of ordinary skill in the art would readily understand that the difference in height or altitude between the two pipes would remain the same even if the relative “ground level” at which the altitude is measured changes. With regards to applicant’s traversal of the official notice, applicant has provided no reasoning as to why Bernoulli’s equation and its application as explained in the previous office action is outside the knowledge of one of ordinary skill in the art, and therefore no evidentiary citation is required.
	However, Examiner does agree that Claim 1, as amended does overcome the previously relied upon rejection under 103, as the Ma reference does not teach or suggest a specific height constraint within the newly claimed range. Therefore the rejection is withdrawn. 
Allowable Subject Matter
Claims 1-6 and 9-17 allowed.
The following is an examiner’s statement of reasons for allowance: As stated above, the Ma reference does not teach or suggest the newly added limitation of “a difference in a maximum height . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313) 446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763